FILED
                                                               OCTOBER 19, 2021
                                                           In the Office of the Clerk of Court
                                                          WA State Court of Appeals, Division III

         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Personal Restraint of:   )         No. 38080-7-III
                                              )
GILBERT GONZALES, JR.,                        )         UNPUBLISHED OPINION
                                              )
                     Petitioner.              )

       PENNELL, C.J. — Gilbert Gonzales, Jr. has filed a petition for relief from personal

restraint imposed following his 2020 conviction for one count of second degree unlawful

possession of a firearm under RCW 9.41.040(2)(a)(i). At the time of his guilty plea,

RCW 9.41.040(2)(a)(i) made it a felony for any person who had previously been

convicted for possession of a controlled substance under former RCW 69.50.4013 (2017)

to possess a firearm. Mr. Gonzales had eight previous felony convictions for possession

of a controlled substance under former RCW 69.50.4013.

       In February 2021, the Washington Supreme Court issued its decision in State v.

Blake, 197 Wn.2d 170, 195, 481 P.3d 521 (2021), holding that former RCW 69.50.4013

violated state and federal due process clauses and was therefore void. Mr. Gonzales

subsequently filed a personal restraint petition within the one-year time bar of

RCW 10.73.090, seeking the vacation of his conviction for unlawful possession of

a firearm.

       The State concedes that because Mr. Gonzales’s previous felony convictions for

possession of a controlled substance were unconstitutional, they could not be predicates
No. 38080-7-III
In re Pers. Restraint of Gonzales


for his conviction for unlawful possession of a firearm. See State ex rel. Evans v.

Brotherhood of Friends, 41 Wn.2d 133, 143, 247 P.2d 787 (1952) (“If a statute is

unconstitutional, it is and has always been a legal nullity.”). Accordingly, the State agrees

that Mr. Gonzales’s conviction for unlawful possession of a firearm must be vacated. See

In re Pers. Restraint of Hinton, 152 Wn.2d 853, 860, 100 P.3d 801 (2004) (“[A] judgment

and sentence based on conviction of a nonexistent crime entitles one to relief on collateral

review.”).

       Based on our own review of Mr. Gonzales’s petition, and the State’s concessions,

we grant the personal restraint petition and remand to the Superior Court for the vacation

of his conviction. Based on this disposition, we need not address Mr. Gonzales’s other

claims of error.

       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.

                                           _________________________________
                                           Pennell, C.J.

WE CONCUR:


____________________________
Siddoway, J.                               Lawrence-Berrey, J.

                                              2